Appellant was convicted for unlawfully cutting timber on the land of another and fined $10.
What purports to be a statement of facts, and bills of exceptions were not filed until nearly ninety days after the court, at which appellant was tried, adjourned. The State makes a motion to strike them out on that account, which is granted. Durham v. State, 69 Tex.Crim. Rep., 155 S.W. Rep., 222; DeFriend v. State, 69 Tex.Crim. Rep., 153 S.W. Rep., 881; Stephens v. State, 158 S.W. Rep., 531-532; Wilson v. State,71 Tex. Crim. 547, 160 S.W. Rep., 454; Hampton v. State,72 Tex. Crim. 189, 161 S.W. Rep., 966; Newsome v. State,72 Tex. Crim. 453, 162 S.W. Rep., 891, and a great many other cases. There is no question raised which can be considered in the absence of a statement of facts.
The judgment is therefore affirmed.
Affirmed.